Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the legal word “wherein” (2nd last line).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 2 merely repeats part of the last limitation of claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190302764) in view of Lucas et al. (US 20150172518)

Regarding claim 1, Smith discloses a loading dock signal light change indicator apparatus (Fig. 2, control unit 270 receives signal from sensors 274; Figs. 3 - 4 show same; Fig. 3 & [0105] disclose loading dock signal system; Fig. 38, elements 3520 and 3530, [0276] show red and green lights respectively), comprising: 
light sensor that detects a change from illumination of a red signal light to illumination of a green signal light of a loading dock signal light assembly ([0276] discloses sensors 3830 that detect the red and green lights, hence change is obvious), and that generates one or more detection signals in response to that detected change ([0276] discloses “Data 3842 from the sensor(s) 3830 is analyzed and interpreted by a process(or) and/or software application within the AV yard truck controller 3850 or remote processor (e.g. the server)”; wherein the detection signal is the data from the sensor);
a transmitter that transmits one or more wireless signals in response to the one or more light sensor signals ([0276] discloses “Data 3842 from the sensor(s) 3830 is analyzed and interpreted by a process(or) and/or software application within the AV yard truck controller 3850 or remote processor (e.g. the server; hence transmitter is inherent since data from sensor can be transmitted to either the truck or a remote processor)”;
a receiver that receives the one or more wireless signals from the transmitter (Fig. 38, controller 3850 receives signal; [0276] discloses “…Data 3842 from the sensor(s) 3830 is analyzed and interpreted by a process(or) and/or software application within the AV yard truck controller 3850 or remote processor (e.g. the server), via the truck's wireless data link 3840…”);
and an audio/visual device, wherein the audio/visual device is separate and distinct from the loading dock signal light assembly ([0306] discloses a display device within the vehicle cab).
Smith (1) discloses the camera is mounted on the truck rather than off the truck and (2) does not disclose the audio/visual device generates one or more audio or visual outputs in response to the receiver receiving the one or more wireless signals.
As stated above, Smith discloses the camera is mounted on the truck rather than off the truck. However, mounting the camera off the truck is an obvious variation of mounting it on the truck and can easily be done by one of ordinary skill in the art, since the camera can already send the data to the controller 3850 via the wireless link 3840. As per Rationales for Obviousness (MPEP 2143, Rationales E & F), this is obvious to try or an 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have a fixed camera near the red/green light as this would reduce costs. 
In the same field of endeavor, however, Lucas discloses audio/visual device generates one or more audio or visual outputs in response to the receiver receiving the one or more wireless signals (claim 1 discloses “a first monitoring unit configured for wireless communication and comprising a first display selectively outputting first image data based on first wireless communication from said first camera-containing unit … and a first tractor having said first monitoring unit positioned in a cab”; claim 5 discloses “…said first monitoring unit comprises a sound output selectively outputting audio data based on first wireless communication from said first camera-containing unit …”   ).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Lucas in the system of Smith because this would allow the driver to easily know when the light changes color, thereby allowing him to enter or leave the dock safely.



Claim 4 is similarly analyzed as claim 1, with claim 4 reciting equivalent method limitations. Claim 4, states light sensor is outside the cab. This is analyzed as in claim 1 above.

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190302764) in view of Lucas et al. (US 20150172518) and further in view of Mushynski et al. (US 20200024090).

Regarding claim 3, Smith does not disclose the audio/visual device generates one or more vibratory outputs in response to the receiver receiving the one or more wireless signals.
In the same field of endeavor, however, Mushynski discloses the audio/visual device generates one or more vibratory outputs in response to the receiver receiving the one or more wireless signals ([0027] – [0028]; wireless signal received by e.g. mobile device).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Mushynski in the system of Smith because this would allow the driver to receive different types of alerts, including vibratory alerts, thereby increasing the chance that he will receive the alert.

Claim 5 is similarly analyzed as claim 3. Claim 5, states audio/visual device is located in the cab, which is disclosed by Smith ([0306] discloses a display device within the vehicle cab).

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to loading dock signal transmission:

Hoofard et al.  (US 11256264) discloses Vehicle guidance systems and associated methods of use at logistics yards and other locations.
Nalepka  et al. (US 10166920) discloses tractor-trailer connections for image capture data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632